Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.

Election/Restrictions
The previous election of species recruitment has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-9 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 fails to define A2 and .  The limitation of R on different groups has been defined twice.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-9 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160155947, listed on IDS and ISR).
As to claims 1-9, Kim (abs. claims, examples, 6, 14, 94-125, 147-148, 170-174 ) discloses a solar cell comprising first and second electrodes and an active layer comprising  PCBM or functionally equivalent acceptor of bathocuproine and a random copolymer such as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Copolymerized with 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The disclosed Mn of about 31k and 0.5k-1M would yield repeating units fall within or overlap with the claimed ranges.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Kim teaches 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
are functionally equivalent comonomer (moieties) for producing a donor copolymer for PV active layer. 
Therefore, it would have been obvious to one of ordinary skill in the art to have replaced phenol of PCBM with bathocuproine because of their equivalent functionality as acceptors of bulk heterojunction (BHJ).  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 with 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
because of their equivalent functionality as comonomers for producing donor copolymer for PV active layer. These conditions appear to equally apply to both 
The references are silent on the claimed optical energy gaps of claims 4 and 8-9.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar comonomers.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. optical energy gap, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766